DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/24/2022 was considered by the examiner.
Drawings
The drawings filed on 6/24/2022 are acceptable for examination by the examiner.
Title
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over HACHISUGA (JP2004-188665A; cited by applicant) in view of GOMI (2005/0175365 A1).
Regarding claim 1, Hachisuga teaches an image forming apparatus comprising: an image forming device (figure 1) configured to form a position detection pattern and a density detection pattern (Abstract solution: 1st sentence) on a recording medium according to light emitted from an exposure device; a reading device 210 configured to read the position detection pattern and the density detection pattern formed on the recording medium, the recording medium being conveyed in one of a plurality of orientations of the recording medium (abstract: 1st sentence); and circuitry configured to correct a light intensity of the exposure device, based on the read position detection pattern and the read density detection pattern (Solution: 2nd sentence).
Hachisuga does not clear teach that for any one of the plurality of orientations of the recording medium, the position detection pattern is formed upstream of the density detection pattern in a sub- scanning direction.
Gomi teaches a recording medium have a detection layout such that for any one of a plurality of orientations of a recording medium, the position detection pattern is formed upstream of the density detection pattern in a sub- scanning direction (61, shown in figure 11; discussed  in [0089, 0091, 0094]).
Regarding claim 2, the image forming device is configured to form another position detection pattern downstream of the density detection pattern in the sub-scanning direction, in addition to the position detection pattern formed upstream of the density detection pattern (62, shown in figure 11; discussed  in [0089, 0091, 0094]).
Regarding claim 3, the image forming device is configured to form the position detection pattern and the density detection pattern on one side of the recording medium (patterns are shown in figure 11 on one side).
Regarding claim 7, the reading device is configured to read opposing sides of the recording medium (reader portion [0056] is configured to read both side when an operator manually performs). 
Regarding the method of claim 8 and the apparatus of claim 14, Gomi teaches wherein, for any one of the plurality of orientations of the recording medium, the position detection pattern is formed upstream of the density detection pattern in a sub- scanning direction (shown in 11, 61 is upstream of 62); [A method for correcting a light intensity, comprising: forming a position detection pattern and a density detection pattern on a recording medium according to light emitted from an exposure device; reading the position detection pattern and the density detection pattern formed on the recording medium, the recording medium being conveyed in one of a plurality of orientations of the recording medium; and correcting a light intensity of the exposure device, based on the read position detection pattern and the read density detection pattern is taught by Hachisuga ,as discussed above].
Regarding claim 9, the method further comprising: forming another position detection pattern 62 downstream of the density detection  pattern 61 in the sub-scanning direction, in addition to the position detection pattern formed upstream of the density detection pattern (shown in figure 11).
Regarding claim 10, the forming includes forming the position detection pattern and the density detection pattern on one side of the recording medium (figure 11).
Regarding claims 4-6 and 11-13, the examiner takes official notice that readers having a recirculating document handler (RDH) are well known in the industry and its use would also allow liberty when positioning of the test pattern image at any place or side on the recording medium, for convenience and improved speed, is within ordinary skill in the art. 
Hachisuga and Gomi are concerned with image forming devices wherein a test pattern is printed and thereafter read by a reader to enable light correction.
The rationale for combining the teachings of Gomi with the teachings of Hachisuga relates to the rationale of combining prior art elements according to known methods to yield predictable results and the use of known technique to improve similar devices (methods, or products) in the same way.
Gomi aims to control variations in image density caused by changes in the drum potential and Hachisuga aims to suppress unevenness in density.
It would have been obvious to one of ordinary skill in the art at the time of the filing of this application to use the teaching of Gomi with the teaching of Hachisuga to obtain better control over density.
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Oki (US 2008/0124115 A1) teaches a density control method
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANA GRAINGER whose telephone number is (571)272-2135.  The examiner can normally be reached on Monday - Friday, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Labelle can be reached on 571-272-211594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/QUANA GRAINGER/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        


QG